EXHIBIT 10.1




STRATEGIC PLAN INCENTIVE PLAN OF SCP POOL CORPORATION

ARTICLE I
PURPOSE OF PLAN

        Section 1.1     The purpose of the Strategic Plan Incentive Plan of SCP
Pool Corporation (the “Plan”) is to provide senior officers and general managers
with an additional incentive to be earned upon the achievement of specified
earnings objectives related to the strategic plan for the internal growth of SCP
Pool Corporation (the “Company”). The Plan is a cash-based, pay-for-performance
incentive program that effectively links the Company’s long-term financial
performance with the total cash compensation paid to senior management. The Plan
serves to complement the Company’s annual incentive program and the longer-term
value creation incentive provided by stock options. Under the terms of the Plan,
discussed below, each senior officer and general manager is eligible to earn an
incentive in an amount equal to up to 200% of their base salary based on the
Company’s organic growth of earnings per share over a three year period. The
incentive will be fully effective in the 2008 period with the Company’s 2005
earnings objective serving as the baseline. For the initial two years of the
Plan (2006 and 2007), the Company’s 2005 earnings objective shall serve as the
baseline with the participants eligible to earn up to one-third of the total
plan incentive in 2006, and two-thirds of the total plan incentive in 2007. The
Plan is designed to ensure that payments hereunder to executive officers of the
Company are deductible for federal income tax purposes without limit under
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder (“Section 162(m)”). The
Plan is subject to stockholder approval.

ARTICLE II
ADMINISTRATION OF THE PLAN

        Section 2.1     The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”), which
shall be made up solely of two or more “outside directors” of the Company, as
such term is defined in Section 162(m). The Committee shall have the sole
discretion and authority to administer and interpret the Plan in accordance with
Section 162(m).

        Section 2.2     Subject to the express provisions and limitations set
forth in the Plan, the Committee shall be authorized and empowered to do all
things necessary or desirable, in its sole discretion, in connection with the
administration of the Plan, including, without limitation, the following:

       (a)         To prescribe, amend and rescind rules and regulations
relating to the Plan and to define terms not otherwise defined herein;


       (b)         To determine which persons are eligible to be paid incentives
and to which of such participants, if any, incentives hereunder are actually
paid;


       (c)         To verify the Company’s EPS, as defined herein, and
divisional operating profit and the extent to which the Company has satisfied
any other performance goals or other conditions applicable to the payment of
incentives under the Plan;


       (d)         To prescribe and amend the terms of any agreements or other
documents under the Plan (which need not be identical);


       (e)         To determine whether, and the extent to which, adjustments
are required pursuant to Section 5;


       (f)         To interpret and construe the Plan, any rules and regulations
under the Plan, and the terms and conditions of any incentive opportunities
provided hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and


       (g)         To make all other determinations deemed necessary or
advisable for the administration of the Plan.



1

--------------------------------------------------------------------------------


ARTICLE III
ELIGIBILITY FOR PARTICIPATION

        Section 3.1     The Committee shall, on an annual basis, designate the
senior officers and general managers of the Company who shall participate in the
Plan for the performance period beginning in that year.

ARTICLE IV
PERFORMANCE CRITERIA

        Section 4.1     Plan participants shall be entitled to earn an incentive
award (the “Incentive Award”) based upon the Company’s internal earnings per
share (“EPS”) growth at a compounded annual growth rate (“CAGR”) greater than
20% during a performance period. Each general manager’s Incentive Award shall be
limited to 50% of the calculated Incentive Award if the growth of his respective
division operating profit does not exceed 20% during the performance period. The
performance periods and maximum payout amounts shall be as follows:


Company Earnings Per Share and Performance Period

--------------------------------------------------------------------------------

Division Operating Profit Baselines

--------------------------------------------------------------------------------

Maximum Award

--------------------------------------------------------------------------------

Fiscal Year 2006   To be set for each performance period   66.7% of base salary
as of the end       by the Committee   of the performance period              
Fiscal Years 2006 and 2007       133.3% of base salary as of the end          
of the performance period               Fiscal Years 2006 through 2008 and      
200% of base salary as of the end of   future three-year performance       the
performance period   periods beginning in 2007 and later          years         

        No Incentive Award shall be earned or paid unless the CAGR of the
threshold EPS baseline established by the Committee exceeds 20%.

        Section 4.2     A CAGR of EPS over 20% to 30% of the baseline
established by the Committee shall result in a pro rata increase in the
Incentive Award. Thus, for clarity, for senior officers, EPS growth of 20% shall
result in an award of 0% of base salary as of the end of the performance period,
EPS growth of 25% shall result in an award of 100% of base salary as of the end
of the performance period, EPS growth of 25.4% shall result in an award of 108%
of base salary as of the end of the performance period and EPS growth of 30%
shall result in an award of 200% of base salary as of the end of the performance
period. In the event the CAGR of a general manager’s division operating profit
baseline does not exceed 20%, such general manager shall be entitled to only 50%
of the calculated Incentive Award.

        Section 4.3     Within the first 90 days of each performance period, the
Committee shall establish in writing the EPS and division operating profit
baselines for the performance period, as such baselines may be adjusted pursuant
to Section 4.4 below.

        Section 4.4     The term “performance period” shall mean the period for
which the Incentive Award is payable. For calculation of the Incentive Award,
the term “EPS” shall mean the net income per weighted average common share
outstanding, assuming dilution, for the performance period. EPS and, to the
extent applicable, division operating profit shall in each case be adjusted as
necessary to reflect the following: acquisition-related charges; the effects of
changes in tax law, changes in accounting principles or other such laws or
provisions affecting reported results; major capital restructuring; and any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the annual report to
stockholders for the applicable year. EPS and, to the extent applicable,
division operating profit shall also be adjusted as necessary to reflect any
other events or changes specified in writing by the Committee within the first
90 days of the performance period.

        Section 4.5     (a) An Incentive Award shall be paid to a participant no
later than February 28 following the end of the performance period.


2

--------------------------------------------------------------------------------


                                 (b) All Incentive Awards shall be paid in cash.

                                 (c) Notwithstanding any other provision of the
Plan to the contrary, no participant shall be entitled to any payment with
respect to any Incentive Awards unless the members of the Committee referred to
in
                         Section 2.1 hereof shall have certified the payout
amount of the Incentive Awards calculated as provided in Section 4.1 hereof.

ARTICLE V
AMOUNT OF INCENTIVE AWARD

        Section 5.1     The maximum Incentive Award for any Plan participant per
year shall be $1,000,000. In its sole discretion, the Committee may also reduce,
but may not increase, an individual’s Incentive Award calculated under the
formula set forth under this Plan. In determining the amount of any reduced
Incentive Award, the Committee reserves the right to apply subjective,
discretionary criteria to determine a revised incentive amount.

ARTICLE VI
PAYMENT OF INCENTIVE AWARD

        Section 6.1     The payment of an Incentive Award for a given
performance period requires that the Plan participant be on the Company payroll
as of the last day of the performance period. The Committee may make exceptions
to this requirement in the case of retirement, death or disability, as
determined by the Committee in its sole discretion. No Incentive Award shall be
paid unless and until the Committee makes a certification in writing to the
extent required under Section 162(m).

ARTICLE VII
AMENDMENT AND TERMINATION

        Section 7.1     The Company reserves the right to amend or terminate
this Plan at any time with respect to future services of participants. Plan
amendments may be adopted by the Board of Directors or the Committee, and will
require stockholder approval only to the extent required to satisfy the
conditions for exemption under Section 162(m) or otherwise. The Board and the
Committee have the power to amend the EPS and division operating profit
percentage targets from those provided herein within the first 90 days of a
performance period, and as a result, for purposes of compliance with Section
162(m), this Plan must be approved by the stockholders of the Company every five
years.

ARTICLE VIII
TAX WITHHOLDING

        Section 8.1     The Company shall have the right to make all payments or
distributions pursuant to the Plan to a participant, net of any applicable
federal, state and local taxes required to be paid or withheld. The Company
shall have the right to withhold from wages or other amounts otherwise payable
to such participant such withholding taxes as may be required by law, or to
otherwise require the participant to pay such withholding taxes. If the
participant shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such participant or to take such
other action as may be necessary to satisfy such withholding obligations.

ARTICLE IX
NON-ASSIGNABILITY

        Section 9.1     Unless the Committee expressly states otherwise, no
participant in the Plan may sell, assign, convey, gift, pledge or otherwise
hypothecate or alienate any incentive opportunity or amounts determined by the
Committee to be payable under the Plan, until such amounts (if any) are actually
paid.

ARTICLE X
NON-EXCLUSIVITY OF PLAN

        Section 10.1     Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors or the Committee to adopt such other incentive arrangements
as either may deem desirable, including, without limitation, cash or
equity-based compensation arrangements, either tied to performance or otherwise,
and any such other arrangements as may be either generally applicable or
applicable only in specific cases.


3

--------------------------------------------------------------------------------


ARTICLE XI
EMPLOYMENT AT WILL

        Section 11.1     Neither the Plan, selection of a person as a
participant in the Plan nor the payment of any Incentive Award to any
participant under the Plan nor any action by the Board of Directors or the
Committee shall be held or construed to confer upon any person any right to be
continued in the employ of the Company. The Company expressly reserves the right
to discharge any participant whenever in the sole discretion of the Company its
interest may so require.

ARTICLE XII
NO VESTED INTEREST OR RIGHT

        Section 12.1     At no time before the actual payout of an Incentive
Award to any participant under the Plan shall any participant accrue any vested
interest or right whatsoever under the Plan, and the Company has no obligation
to treat participants identically under the Plan.

ARTICLE XIII
GOVERNING LAW

        Section 13.1     The Plan and any agreements and documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Louisiana and applicable federal law. The Committee may provide that any dispute
concerning the Plan shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration.


4

--------------------------------------------------------------------------------
